DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in amendment filed on 3 February 2021, the Terminal Disclaimer filed on 30 December 2020, and the Interview with Mr. Jeffs on 24 March 2021.
This office action is made Non Final.
Claims 1, 9, and 15 have been amended.
All art rejections from the previous office action have been withdrawn as necessitated by the amendment. The double patenting rejections from the previous office action have been withdrawn as necessitated by the filing and approval of the Terminal Disclaimer.
Claims 1-20 are pending. Claims 1, 9, and 15 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 12/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10095675 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit to store…, assign…, store in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6, 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pennell et al (US-7,206,998 04/17/07) in further view of Maxwell et al (US 6589290, 2003) in further view of Lamb et al (US 20070282788, 12/6/2007) in further in view of Kennedy et al (US 6,651,217 B1, 11/18/2003) in further view of in view of "Database Keys" by Mike Chapple  in further in view of Ross McKillop “How to keep any Windows program ‘always on top”,  in further in view of Siber Systems, Roboform User Manual, hereinafter Sieber in further view of Borg (US 20040205530, 10/4/2004)
 As per independent claim 1, Pennell teaches a method, computer program product, and system for inputting data to a web page that is selectively accessed and displayed through a web browser executing on a computing device, said system comprising: 
A terminal and a storage area on the terminal to store label information and input information corresponding to a data entry field (FIG 3)
an electronic scratch pad stored in a memory storage area on said terminal that is configured to identify data entry fields on an accessed web page and to retrieve a number of first labels corresponding to any identified data entry field of said accessed web page; in which said electronic scratch pad records said number of first labels and any user input that is input into a data entry field of the accessed web page (column 2, lines 55-60: “user computing device…automated with browser automation software”; column 3, line 5-column 4, line 16: “may gain knowledge of the format of a form…for the user to have previously filled out the same form…associates the content and order of the fields...the form to have analyzed and information stored regarding the fields and expected contents...may analyze the underlying structure of the form to determine if there are fields for which data is available from the user database… In other words, in order for Pennell to obtain this information for a form to be stored in the database, the user must have first originally filled out the form for Pennell to save the data. Furthermore, when the user returns to the same or similar form, Pennell discloses (1) the automation software associates the content 
	Furthermore, Pennell discloses if the browser automation program is unfamiliar with the form, the user is provided with a pop up window as shown in FIG. 6. In other words, the browser automation program is unable to fill in the form. The user may "drag and drop" the contents of a field in pop up window to the corresponding field in the form displayed on screen. Thus, Pennell discloses wherein data from the electronic scratch 
	However, Maxwell discloses a form completion program used with a web browser to fill in a form. (abstract) Maxwell discloses the form is within a webpage; thus, the form is viewed as a webpage. (Col 3, lines 2-3; Col 3, line 67 – Col 4, line 5) When the form completion program is used to fill in/populate a form comprising empty fields, the form completion program obtains an image of the form and searches for a template file that resembles the form image to within a certain threshold. The template file is a text file that contains one or more form descriptions. (Col 8; lines 27-30; Col 12, lines 51-58)Furthermore, Maxwell discloses when a template file is unable to be found, the user can drag information from a displayed list onto the form. The user drags address data from the list to the form. At this point, the information placed over the form is inserted into the appropriate data receptacle (empty field). (col 13, lines 29-38) Thus, Maxwell discloses the user dragging and dropping information from the form completion program to a field of the form when it determines that a record/template corresponding of the form is not found in/with the form completion program. This is similar or equivalent to data from the scratch pad is dragged and dropped into a form field when the form field lacks a corresponding record in the scratch pad. 

Furthermore, while Pennell discloses recording user input that is inputted to a corresponding data entry field, Pennell fails to specifically disclose the recording is in response to the movement of a cursor from a corresponding data entry field. However, Lamb et al discloses data entered/placed in a first form field is stored in storage right after the user changes focus to a different form field. Lamb discloses the user changes focus by using mouse or keyboard combination, such as a tab, to select a different form field. (0038) This is a form of moving the cursor from a field which results in data entered in that field being saved. 
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the cited art with the recording feature of Lamb et al since it would have provided the intrinsic advantage providing an additional data method without the need of user intervention.
	Pennell does not explicitly disclose how the "scripting" of the form is done.  Kennedy teaches associated forms with the text of positionally close labels, the text of which is inherently in the source code of the page (col. 7, ll. 59-65).  It would have been obvious to one of ordinary skill in the art at the time of the invention to base the filling of 
Pennell and Kennedy teach storing the identified (first) labels and associating user input with an identified label (Penell: col. 3, ll. 12-17, Kennedy: Col 3, ll. 8-18 as modified in the rejection above) performed by a computer (FIG 3). Computers have processors, a form of a control unit, that implement algorithms and instructions.    Pennell further teaches wherein browser automation program can determine labels for data entry fields on newly encountered web forms and determines corresponding labels/data in the user database (column 3, lines 5-44). However, Pennell doesn't teach tables and identifiers.  Chapple discloses using foreign keys to look up primary keys in another table. (page 1) It also teaches that tables are used to organize information, such as the associations of Pennell.  It would have been obvious to one of ordinary skill in the art at the time of the invention to store the label identifiers and input information in a foreign key relationship as described in Chapple.  Thus, the combination teaches the subject matter that is similar or equivalent to a control unit to: store a first label and an identifier of the first label to a label information table; assign the identifier to a user input based on an association of the user input with the first label; and store the identifier and the user input to an input information table;):
Pennell does not explicitly disclose the scratch pad being continuously open.  McKillop discloses keeping any window continuously displayed to a user of a computing device while a web browser is open.  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the “always on top” window of McKillop to the scratch pad of Pennell, therefor allowing the scratchpad to ben continuously 
	Furthermore, it is noted that Pennell discloses multiple user inputs for a corresponding (first) label being recorded in the scratch pad .(Col 4, lines 44-55: Each label may be associated with multiple data. E.g. phone label may contain multiple phone numbers which were entered by the user. (column 3, lines 50-57: “pop up window…modify some or all of it before supplying it to the form”) (Fig. 6: “Update my info”).  In addition, Pennell automatically entering user input from a previous web page into a data entry field on said new web page comprises entering a latest user input from the multiple user inputs. (Col 3, lines 10-12: discloses user input onto a first page is stored; Col 3, lines 50-57; FIG 6: discloses the user able to enter the latest data/update the data; Col 4, lines 44-55 discloses multiple user inputs/strings for each label. Col 3, lines 45-Col 4, line 16: Discloses the user can have the stored user input be automatically added to the data fields on a new page.  However, the above combination does not describe an automatic fill in in response to activating a new web page as being claimed.  Siber discloses in response to activating a new web page (p. 15, #7)automatically entering user input for a corresponding label into a data entry field that meets the filling criteria for that field (p.15, #9) . In addition, Siber discloses that multiple instance/inputs of a field (e.g. credit card) can be stored. I.e. multiple credit cards number for each identity. (p10 #2, p 12)  In addition, Siber discloses the best fitting or recently used identity is used. In addition, the claim language does not define what a latest user input exactly is. Therefore, at least one of the many credit card numbers 
	The rationale for this combination is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.  In this case the base invention is the form filler of Pennell, the comparable device is the form filler of Siber, with the improvement being the filling without asking feature.  See MPEP 2143 I.C.

	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the cited art with Borg et al's automated form completion since it would provided the benefits of (1)saving user time; (2) saving user frustration; (3) providing greater flexibility to users in deciding how much information should be automatically supplied; and (4) universal applicability to all forms, not just certain "participating" ones.
	As per dependent claim 2, based on the rejection of Claim 1 and the rationale incorporated, Lamb et al discloses storage being RAM. (0092); see also 0043 of Borg.
As per dependent claim 3, Claim 3 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Lamb discloses the entered data into a field from the user is stored in a database when changing fields. (0033, 0038). However, the cited art fails to discloses associating identifiers with each input stored in the  database. However, Chappie discloses each entry/record in the database is assigned a unique ID. It would have been obvious to one of ordinary skill in the art at the time of the invention to store the label identifiers and input information in a relationship as described in Chapple.
	As per dependent claim 4, Pennell and Kennedy teach storing extracted labels and associating input information with an extracted label (col. 3, ll. 12-17, as modified in the rejection of claim 1 above).   However, the cited art does not state identifiers are associated with the labels. However, based on the rejection of Claim 1 and the rationale incorporated, Chapple discloses using foreign keys to look up primary keys in another 
	As per dependent claim 5 and 6, based on the rejection of Claim 1 and the rationale incorporated, Lamb et al discloses wherein responsive to a change of user input within the data entry field, storing both an old user input and new user input in the storage area. (0068: original and edit input stored) and wherein responsive to the change of user input associated with the data entry field, displaying both the old user input and the new user input in the electronic scratch pad. ( 0071: both versions are displayed)
	As per dependent claim 8, Pennell discloses wherein an instance of user input is associated with:a first identifier associating the user input with a first label from the accessed web page; and a second identifier associating the user input with a different label from the accessed web page. (Col 3, lines 5-25, 37-40: Pennell identifies the field within the form and identifies the label for each field on the web page form wherein the information (collection of information input = user input) entered into the form is saved.  Thus, for the field labeled “Name”, when encountered for the first time, the text of the user's name entered that first time (part of the user input) will be saved being associated with the field labeled Name. For the field labeled “Phone”, when encountered for the first time, the text of the user's phone number (another part of the user input) entered that first time will be saved being associated with the field labeled Phone.). Thus, collection .
 
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pennell in further view of Maxwell in further view of Lamb in further view of Kennedy in further view of Chappie in further view of McKillop in further view of Siber in further view of Borg further in view of Yolleck et al (US 20060179404, 8/10/2006) 
As per dependent claim 7, the cited art fails to disclose the scratch pad displaying multiple synonymous labels in a corresponding entry field portion. However, Yolleck disclose a form filling tool (form of a scratch pad) use for filling out forms. Yolleck discloses displaying synonyms for some fields. For example, for the zip field, Yolleck displays “postal code” next to zip. For the state field, “province” is displayed next to it. (FIG 4)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the cited art with Yolleck et al discloses it would have provided the benefit of a better experience by providing users with a method to automatically fill forms (0005)

Allowable Subject Matter
Claims are 9-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  


Therefore, no prior art exists, individually or in combination, teaches the claimed invention as a whole since the prior art fails to disclose or suggest each of the amended limitations together as claimed. Further, the Examiner cannot determine a reasonable motivation, either in the prior art or the existing case law, to combine the known elements together as claimed. Therefore, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
On pages 14-15, in regards to dependent claim 8, Applicant argues that Pennell does not teach the claim. Applicant argues that the claim describes one user input is being associated with different labels and different identifiers. Applicant argues that 14Pennell that describes different inputs having different labels; different labels for the same user input. Thus, Applicant argues that the rejection of claim 8 should be withdrawn. However, the Examiner disagrees.
The Examiner respectfully states that the language of the claim does not explicitly define what user input (instance of user input) should be limited to/viewed as. In other words, the limitation does not define “user input” as being the input of data per field. Therefore, the broadest reasonable interpretation is applied. Therefore, since the term “user input” is not defined, “user input” could refer to a collection of inputs to fields of a form.  Thus, part of the “user input” could be associated with a first label and another part of the “user input” could be associated with a different label. Therefore, the claimed user input can be a collection of inputs for different fields.	
Furthermore, the Examiner refers the Appellant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Appellant's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.
Thus, based on the broadest reasonable interpretation of language of the limitation, Pennell discloses wherein an instance of user input is associated with: a first identifier associating the user input with a first label from the accessed web page; and a second identifier associating the user input with a different label from the accessed web 
Thus, Pennell teaches the claimed subject matter based on the current language.

Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.


Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177